EXHIBIT News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: April 29, 2008 Ashland Inc. reports fiscal second-quarter earnings of $1.13 per share COVINGTON, Ky. – Ashland Inc. (NYSE:ASH) today announced preliminary* net income for the quarter ended March 31, 2008, the second quarter of its fiscal year, of $72 million, or $1.13 per share. In the prior-year quarter, net income was $49 million, or 77 cents per share. Net income in the March 2008 quarter benefited from a gain of $23 million, or 37 cents per share, from the partial resolution with Marathon Oil Corp. of certain tax matters related to the MAP Transaction.
